AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . : , Page lof 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. ‘ (For Offenses Committed On or After November |, {987}
Martin Pablo Martinez-De La Cruz Case Number: 3:19-mj-24243

 

Carolyn L Oliver

Defendant's Attorney . E i L. E D
a

 

REGISTRATION NO. 91008298

 

4 2019
THE DEFENDANT: OCT 24
Xx) pleaded guilty to.count(s) I of Complaint _ CLERK, U,$, DISTRICT COURT
_ 3 - CALIFORNIA
-€] was found guilty to count(s) SOUTHERN DISTRICT OF CA TFORNTA

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) Oe |
L] The defendant has been found not ot guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

SK ne SERVED LC days

Assessment: $10 WAIVED Fine: WAIVED

& Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of-arrest upon their deportation or removal.

 

LI Court recommends defendant be deported/removed with relative, charged in case _

 

 

IT [S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days -
. of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
_- imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

~ United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019

 

Date of Imposition of Sentence

Received A \ wu 5 . CA

DUSM - | HONORABLE JOHN (WEINBERG
UNITED STATES MAGISTRATE JUDGE

  

Clerk’s Office Copy | | 3:19-mj-24243

 

 
